Case 1:16-cr-00281-PGG Document 1051 Filed 07/14/21 Page 1 of 3

Page 1 of 3

To: The United States Clerk of The Southern District Of New York
500 Pearl Street

New York, NY 10007

From: Brandon Green Reg. 56400-054, Pro Se
MDC Brooklyn
PO Box 329002

Brooklyn, NY 11232

Date: June 29, 2021

Case No. 16-Cr-281

LETTER TO MEMORALIZE ISSUES

Why is it that the Court refuses to respond and address the inherently fraudulent and
disingenuous aspects of the Government’s case with respect to the perjured testimony of law
enforcement and other key witnesses in this case against Defendant Brandon Green. The Government
fell significantly short in substantiating the allegations/ charges of Defendant Green in allegedly being a
high-ranking member of the BHB. The Government primarily resides on rambling and incoherent
statements of their cooperating witnesses that fail to clearly delineate Green's role, tenure, and
significant pertinent and relevant acts as an alleged Godfather of the Blood Hound Brims, (“BHB”).

Knowing that their CW’s (cooperating witnesses) failed to provide compelling testimony, the
Government, in support of its contentions that Defendant Green was both a high-ranking member of
“BHB” and a key critical cog in the BHB’S alleged RICCO/CCE were nonetheless shameless and
unscrupulous in their efforts to maliciously prosecute Green. As evidenced by overt and covert tactics
that bordered on manipulation, “divide and conquer”, intimidation, and potentially placing Defendant
Green in conflict with his co-defendants and known and unknown BHB members throughout the federal
prison system. After Green refused to sign documents at MDC Brooklyn confirming his membership as a
BHB, he was then threatened to be placed in the presence of Latique Johnson. Notwithstanding the
“gamesmanship” being played by the Government, Green stated that he would stand by his truthful and
factual assertion that he is not a member of the BHB, even in the presence of co-defendant Johnson.

 

 

 
Case 1:16-cr-00281-PGG Document 1051 Filed 07/14/21 Page 2 of 3
Page 2 of 3

Even more disturbing is how the Court allowed the Government, with its endless reservoir of
resources, to bring a significantly defective indictment. Not only was the indictment at its conception
considerably flawed, but this fact was also reinforced at virtually every stage of the criminal proceedings
of this case, On numerous occasions, the Government is on the “record” attempting to outright alter the
statements of their witnesses whenever they fail to support the Government’s narrative of the case.
Such actions by the Government speaks to the haphazard overreach, flimsiness, and overall weakness of
its case. In short, the actions taken by the Court and prosecution in this can be only deemed simply as
reckless regarding the administration of the “so-called judicial” process.

Both astonishingly and beyond any decent, reasonable, and fair-minded human being’s
comprehension, how is it that it is not until the “stage” of sentencing that both the Court and
Government came to the realization that there was not enough evidence presented at trial to attach
accountability to Defendant Green for the charged murder for hire plot? Why is it that the Court failed
to recognize this before the case was given to the jury for deliberation? Is it not the responsibility of the
Court to ensure that defendants are fairly and properly charged? Just as important is it not the Court’s
responsibility of monitoring the bringing of meritorious indictments and ensuring the Government
meets the burden of proving each element of each charge that they bring in their respective cases? At a
level that should either “shock” or “unsettle” the conscience of all involved (i.e., the Court, prosecution,
and all of Defendant Green’s trial attorneys), how is it that all of these learned parties who are endowed
with experience and well-versed in the legal formalities of the criminal justice system in jurisprudence
failed to both acknowledge and morally and ethically fulfill their professional obligations in not
addressing the highly egregious constitutional violations Defendant Green experienced throughout the
entire criminal proceedings of this case. To say the least, the judge has been stubbornly unfair to
Defendant Green with respect to a disingenuous surface acknowledgement and deliberate indifference
taken towards Green’s IAC arguments. At no time during the proceedings did the Court conduct a
Conflict Hearing to address the problems/issues that existed and were raised in Defendant Green's [AC
claims regarding the deficient performance of his attorneys.

{n essence, the Court allowed the Government to take the 'fet’s throw as many charges as
possible’ at Defendant with each carrying substantial prison time hoping that at least one sticks with a
jury conviction. Thus, the Government presented numerous allegations of criminal acts regarding Green
that failed to be proven beyond a reasonable doubt. The record clearly reflects that the Government
failed to produce evidence in the form of testimony or otherwise that clearly illustrates Defendant
Green committed criminal acts that satisfy the elements of each charge that he was convicted of at trial.
Moreover, irrevocable harm was done to Green by being charged and alleged to have played an intricate
role in the “so-called murder for hire plot”. Especially, given the fact that the Government failed to
clearly articulate Green’s alleged role in its indictment and subsequently failing to produce any
legitimate meaningful testimony or evidence at trial. Again, that is the reason why the AUSA with its
"win at costs" approach to this case is on the record several, if not numerous times either outright
misstating or altering the testimony of its witnesses to address the glaring weaknesses in its case against
Defendant Green. in short, the Court has given the AUSA carte blanche in their prosecution of
Defendant Green.

 
Case 1:16-cr-00281-PGG
Page 3 of 3

Respectfully submitted,

Brandon Green 56400054
MDC Brooklyn
PO Box 329002

Brooklyn, NY 11232

Document 1051 Filed 07/14/21 Page 3of3
